Case 3:18-cr-00390-VC Document 36-3 Filed 10/01/19 Page 1 of 2




               Exhibit 2
Case 3:18-cr-00390-VC Document 36-3 Filed 10/01/19 Page 2 of 2




..
·♦




.

                 AVIATicj)NJFITNESS
                                           i
                                  $9~0   s4ulveda Blvd.
                                  Los ~les, CA 9004:5


FedetalAviation Admini$tration
AttentiQD: Dmg and Alcohol Unit; AAM 30,
CAMI
6500 S. MacArthur Blvd.
Oklahoma City, OK 73169




                 's SI expires 28FEB016. He )lWI a good program of'recovcry in place. Letters from
              ' e HIMS 4;iliair· .and chiefpilot ~11 V'erify thi$; He had F/U with DR Rozaosky
            15 and he. noted that he could be ~leased fwnunonitoring.
         brief relapse to alcohol l 7lUN201Q. Following intensive IOP bis program. ofrecoverywas
           · 'ied and he beeatne comfortable f,ith his sobrlety.
          for.FAA 111 clas$ medical 9DEC2QlS ~ agree that he can be released from monitoring
 requirements.                               i


 s~J .. il
     ~~
     AME#l3635




                                                  ·• • • • •. • • " .• ., -• •: •· . - • • •· •· • • • *




                                                                                              USGJC001490
